CHIEF JUSTICE                                                                                  LISA MATZ
 CAROLYN WRIGHT                                                                          CLERK OF THE COURT
                                                                                             (214) 712-3450
JUSTICES                                                                               theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                               GAYLE HUMPA
 DOUGLAS S. LANG                                                                       BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                        (214) 712-3434
 ROBERT M. FILLMORE                                                                  gayle.humpa@5th.txcourts.gov
 LANA MYERS                              Court of Appeals
 DAVID EVANS                                                                                  FACSIMILE
 ADA BROWN                        Fifth District of Texas at Dallas                         (214) 745-1083
 CRAIG STODDART
                                           600 COMMERCE STREET, SUITE 200
 BILL WHITEHILL                                                                             INTERNET
 DAVID J. SCHENCK                               DALLAS, TEXAS 75202                WWW.TXCOURTS.GOV/5THCOA.ASPX
 JASON BOATRIGHT                                   (214) 712-3400




                                                   May 21, 2018



       Mr. Matthew J. Kita
       Attorney at Law
       P.O. Box 5119
       Dallas, Texas 75208

       RE:      Court of Appeals Number:      05-18-00469-CV
                Trial Court Case Number:      CC1700152

       Style: Ronna Hodges, et al
              v.
              John Curtis Hodges, et al

       Counsel:

               The Court is in receipt of appellant’s “Statement of Inability to Afford Payment of Court
       Costs or an Appeal Bond.” Pursuant to Texas Rule of Appellate Procedure 20.1(a) and (c),
       appellant is allowed to proceed without payment of the appellate court filing fees. See TEX. R.
       APP. P. 20.1(a),(c). However, fees charged by the trial court clerk or court reporter for
       preparation of the appellate record are governed by Texas Rule of Civil Procedure 145. See id.
       20.1(a).

                                              Respectfully,

                                              /s/ Lisa Matz, Clerk of the Court

       ltr/lp

       cc:      Henry C. Black